United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-1746
                                    ___________


Elmer Webb, Sr.,                      *
                                      *
              Appellant,              *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * Eastern District of Missouri.
Pulitzer Publishing Company; Joseph   *
Pulitzer, IV,                         *      [UNPUBLISHED]
                                      *
              Appellee.               *
                                 ___________

                          Submitted: July 24, 1997

                               Filed: July 29, 1997
                                   ____________

Before McMILLIAN, BEAM, and MORRIS S. ARNOLD, Circuit Judges.

PER CURIAM.

       Elmer Webb, Sr., appeals from the district court's1 order granting summary
judgment against Webb in his age discrimination action filed under Title VII, the Age
Discrimination in Employment Act, and state law. After carefully reviewing the record
and the parties' arguments on appeal, we conclude that the district court's rulings were




      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
clearly correct, and that an opinion would lack precedential value. Accordingly, we
affirm. We also deny Webb's pending motions. See 8th Cir. R. 47B.

      A true copy.

            Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-